Citation Nr: 1207509	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 13 1976, to November 23, 1976.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2009; the transcript is of record.  This matter was remanded in August 2010 and November 2010.


FINDING OF FACT

Lumbar spine disability was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2006, a VCAA letter was issued to the Veteran with regard to his claim of service connection for lumbar spine disability.  The letter predated the August 2006 rating decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the August 2010 and January 2011 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, post-service private treatment records, and records from the Social Security Administration (SSA).  All documents in Spanish have been translated to English per the January 2011 Remand.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In August 2011, the Veteran was afforded a VA examination, and such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another. In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In September 1976, the Veteran underwent an examination for enlistment purposes and his 'spine, other musculoskeletal' was clinically evaluated as normal.  The Veteran entered service on October 13, 1976.  Service treatment records do not reflect any complaints or treatment for any problems.  An October 25, 1976 counseling record reflects that the Veteran was observed from October 21 to 24 because he had been a problem due to his inability to understand any English.  It was noted that he did not understand anything told to him.  He was moved to the 2nd Platoon on October 25 for further observation.  An October 29, 1976 counseling record reflects that the Veteran was transferred from the 2nd platoon because efforts to train him had proved negative because he could not speak English.  An October 29 service personnel record reflects the recommendation that he be discharged from service as soon as possible due to his inability to speak and understand English.  On a Report of Medical History completed by the Veteran on November 5, 1976 for discharge purposes, the Veteran checked the 'Yes' box for 'recurrent back pain.'  There are no comments by the examiner.  On November 5, 1976, the Veteran underwent an examination for discharge purposes.  His 'spine, other musculoskeletal' was clinically evaluated as normal.  

In April 1985, the Veteran sought private medical treatment for a hurt back which occurred two days prior while putting something in a van.  The examiner diagnosed acute lumbar back pain, rule out muscle sprain versus disc disease.  A February 1986 CT scan of the lumbar spine showed a moderate degree of spinal stenosis at the L3-4 and L4-5 levels, and no prolapsed of intervertebral discs is identified.  

An August 1988 orthopedic treatment record reflects that the Veteran had a diagnosis of lumbar disk herniation and had disk surgery done at an outlying hospital two years prior and had been having persistent recurrent symptoms since that time.  The impression was a nerve root involvement, L5 nerve root on the left side.  

Correspondence dated in August 1988 from a private physician reflects that the Veteran was referred for a workers' compensation evaluation for low back pain.  It was noted that he had two back injuries, in 1985 and 1986 lifting heavy objects at work.  In April 1985, he was lifting a heavy load and injured his back, and in 1986 he was lifting a heavy load and injured his back.  It was noted that he had no previous episodes of back or leg pain prior to that.  It was noted that he has been unable to work since 1985.  

In a 2000 medical certificate from Dr. Enid Santos Cintron, it was stated that this physician had treated the Veteran for four years.  The Veteran reportedly had difficulties with his spine condition that started in 1976.  The Veteran was in military training and had to carry heavy loads on his back, and running and carrying heavy loads during the training caused damage on his back which produces a severe back pain and he has difficulty walking.  The physician who evaluated him prior threw away his record because his condition had been more than ten years.  Dr. Cintron stated that the Veteran had back and knee pain due to his military training.  

In August 2011, the Veteran underwent a VA examination.  The Veteran asserted that lumbar pain began during service after a drill and he had been suffering from back pain ever since he underwent a laminectomy in 1986.  Upon physical examination and review of the claims folder, the examiner opined that the actual lumbar conditions are less likely than not related to service.  The examiner stated that the lumbar condition seen in 1976 was acute and transitory.  The examiner acknowledged the Veteran's testimony that his first time he had medical treatment for back pain after service was in 1980 and subsequently in 1983.  The first evidence showing any lumbar treatments seen in his claims folder in 1985 was when he had a lumbar trauma in his civilian job.  In a December 1988 CT scan, there was evidence of a lumbar disc disease (bulging disc disease).  In April 1985, he experienced low back pain while at work loading a van.  The diagnosis was acute lumbar pain with possible disc disease.  The Veteran underwent a laminectomy in 1986.  The examiner noted that the separation evaluation done in November 1976 indicated that the Veteran had an episode of lumbar pain in 1976, but there was not any further medical evaluations, radiographic evidence, subsequent treatments, or follow-ups regarding any lumbar conditions until 1985 when the Veteran injured his back while performing a civilian job.  After examining the Veteran and reviewing the overall evidence, it was concluded that it was not likely that any current low back disability was related to active duty.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for lumbar spine disability.  As detailed, the Veteran had less than a month of active service before it was recommended that he be discharged.  Service treatment records do not reflect any complaints or treatment related to the back.  While acknowledging that he complained of recurrent back pain on the November 5 Report of Medical History, his spine was clinically evaluated as normal by trained medical personnel.  As documented, the Veteran sustained post-service civilian injuries in 1985 and 1986, and thereafter a lumbar spine disability is shown.  Moreover, an August 1988 summary reflects that the Veteran denied any previous episodes of back or leg pain prior to his 1985 and 1986 injuries.  Likewise, the treatment records from the 1980's do not contain any reference to the Veteran's report of prior problems or a prior injury.  Thus, despite the Veteran's assertions that he incurred a lumbar spine injury in service, no disability of the lumbar spine was shown on discharge, and a lumbar spine disability is not shown in the medical evidence of record until after he suffered injuries in 1985 and 1986, thus approximately nine to ten years after separation from service.  

The lack of any evidence of a diagnosed lumbar spine disability for over many years between his discharge from service, and the fact that he denied any prior problems when he injured his back in 1985 and 1986, weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, upon reviewing the claims folder, to include the service treatment records, post-service medical records, and testimony of the Veteran, and examining and interviewing the Veteran, the VA examiner concluded that his lumbar spine disability was not due to service, but rather his in-service complaints were due to an acute and transitory problem.  Such opinion was based on the lack of continuity of symptomatology and the fact that a disability was not shown until after he suffered post-service injuries.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

With regard to the 2000 opinion from Dr. Cintron, such opinion that the Veteran's current medical condition is due to his service is entitled to less probative weight.  The physician had been treating the Veteran since approximately 1996, and had no independent knowledge as to the experiences of the Veteran in service.  The Veteran reported that he had back problems during basic training, and he told the physician that his spine condition began in 1976.  However, the Veteran reported in 1988 that he had no problems with his back prior to work injuries in the mid-1980's.  He has not been a consistent or reliable historian.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The physician did not have the benefit of review of the service treatment records and records from the 1980's for a comprehensive review of the Veteran's clinical history.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds this opinion to be of less probative value than the opinion discussed hereinabove.

The Board has considered the Veteran's contention that a relationship exists between his lumbar spine disability, and symptoms experienced during his periods of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  However, the Board finds that the reported history of symptoms during service does not establish that chronic lumbar spine disability existed at the time.  Despite the Veteran's current assertions that his lumbar spine disability is due to service, when being evaluated for workers' compensation benefits in 1988, he denied any prior back problems.  His current claim that back problems had their onset in service is inconsistent with previous assertions and not credible.  Moreover, the Veteran is not competent to attest to a chronic lumbar spine disability during service or to relate his current disability to problems during service.  The Board has weighed the Veteran's statements as to lumbar spine symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and as such, is of less probative value here.  The fact remains that despite the Veteran's assertions, a lumbar spine disability is not shown during service and a chronic disability was not diagnosed until approximately nine years after separation from service and following intervening back trauma.  As detailed, the August 2011 VA examiner reviewed the medical records generated during his period of service and thereafter, and concluded that this did not represent the onset of lumbar spine pathology.  A lumbar spine disability was not diagnosed during service and at the time of discharge from service, and was not diagnosed until many years after separation from service.  The clinical and documentary evidence post service which is inconsistent with the Veteran's assertions is more probative than the remote assertions of the Veteran.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lumbar spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


